PER CURIAM: *
Jimmie Louis Ellison appeals the 23-month sentence of imprisonment he received upon revocation of his supervised release. He asserts that his sentence is in violation of the principles announced in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. *2252348, 147 L.Ed.2d 435 (2000), because in revoking his supervised release, the district court is permitted to increase the maximum sentence beyond the maximum supported by a jury verdict or admitted by a defendant. Ellison acknowledges that this argument is foreclosed by United States v. Hinson, 429 F.3d 114 (5th Cir. 2005).
Accordingly, we AFFIRM the district court’s judgment.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.